Title: From Louisa Catherine Johnson Adams to John Adams, 17 August 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John




Dear John
Washington 17 August 1818


In the course of a week or two we propose to visit Boston and I expect to find your mind as much improved as your growth has improved your person. It has often occurred to me when writing to you on the subject of books to caution you as to the nature of the Books which you should read and to guard you against such as are licencious for such I am sorry to say and (to the disgrace of mankind there are) who not contended with the infamy they have acquired by such publications and the practice of vice endeavour thus barely to corrupt young and ardent minds who unsuspicious of the snare thus laid for them are insensibly drawn into the toils and sink into the lowest and most abandoned profligacy—Having lately met with a publication of this kind—which I threw away with disgust and horror; it occurred to me that I had omitted to write you on a subject so important, and though I am aware that you possess a natural delicacy of sentiment, and a strong sense of propriety which would make such books disagreeable to you of themselves, yet I feel it my duty to warn you of their danger, and to guard you against their vicious and disgusting tendency—If I mistake not Mr. Buckminster wrote a capital Sermon on the ill effects of such works, and I refer you to the perusal of it which I dare say your friend Miss Welsh, (should she have returned) would procure for you and read with you—He was a young man whose mind was so innately pure, you can safely trust his opinions and adopt them without fear, and as his voice may appear to you like the voice of an Angel issuing from the mansions of bliss, where all corruption is done away and where nought but goodness and virtue can have access.—I am convinced my dear John that much of our future lives depends upon upon the nature of our studies; and the particular nature of the studies which have occupied our earlier years are those which will have the most powerful and the most lasting influence—If the purity of a young mind is debased by loathsome and disgusting pictures of nature or of vice, our nations and our thoughts will become gross and indelicate, and destroy all relish for moderate and virtuous enjoyment, and render us unfit for any society but the lowest and the most degraded—and even there you will behold a sense of shame, which urges them from one stage of infamy to another, until habits of perpetual intoxications makes them lose the sense and goadings of conscience from which they  otherwise can never fly.
I will say no more on this subject at present as my hand is tired of writing, having already three long letters this morning; but I shall probably continue it on some future occasions—I have heard a book much spoken of as very interesting "Letters to a young man on his entrance to in the World"—I would recommend you to read it as I dare say it would amuse you—In the hope of soon embracing you I request you to present me kindly to Dr. Welsh’s family and believe me ever your watchful and affectionate Mother



L. C Adams


The book is by Mrs. West—

